Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/10/2021have been fully considered but they are not persuasive. 
Applicant argued Conner is a design patent and there is no teaching or suggestion that the design in Conner should be modified to incorporate the claimed arc with an angle measurement. 
The basic factual inquiries guiding the evaluation of obviousness, as outlined by the Supreme Court in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), are applicable to the evaluation of design patentability. In this case, Conner and at least Hartman refers to a toy. Hartman discloses a toy having an appearance similar to that of Conner in which both toys have a first enlarged end and a second enlarged end interconnected by a neck. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the neck of Conner with a curved neck as taught by Hartman depending on user’s preferences and/or size and/or shape of an accessory being retained in order to have a substantially 
Applicant argued Conner has a large and prominent central opening. Thus, modification of Conner in view of Simon or Mobrem could be completely reconstructed. 
Simon was relied on for the teaching of the first and second enlarged ends having semi-spherical shapes. Mobrem was relied on for the teaching of a noise making device secured in a housing that is secured in one of the first and second enlarged ends. None of the modifications involves the central opening. Thus, the argument is not persuasive. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claims 1 and 23 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 calls for an arc with an angle measure of greater than about 180o, which according to the specification the arc is greater than a semicircle; yet, claim 5 calls for the arc of the channel to be semi-circular.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner (D335553) in view of Hartman (1150761). 
For claim 1, Conner discloses A pet toy (at least figs. 1-5) comprising: a first enlarged end (at least fig.3 for top substantially circular portion); a second enlarged end (fig.3 for lower substantially circular portion) ; a neck (fig.3 for middle portion) 4 that defines a distance between an outermost edge of a ledge of a corresponding overhanging lip of said first and second overhanging lips, and a most upper or lower edge of said peripheral channel (at least fig.3 for overhanging lip portions similar to those as shown in Applicant’s); and wherein said pet toy is substantially symmetrical about an axis extending along said curved neck (fig.3).
Conner is silent about a curved neck, wherein a cross-sectional shape of said endless peripheral channel has an arc with an angle measure of greater than about 180o.
Hartman discloses a pet toy comprising a curved neck (at least fig.5 for a curve neck at 8 between two enlarged ends), wherein a cross-sectional shape of said endless peripheral channel has an arc with an angle measure of greater than about 180o. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the neck of Conner with a curved neck, wherein a cross-sectional shape of said endless peripheral channel has an arc with an angle measure of greater than about 180o as taught by Hartman depending on user’s preferences and/or size and/or shape of an accessory being retained in order to have a 
For claim 3, Conner as modified by Hartman is silent about at least one of said first and second enlarged ends includes a plurality of protrusions and grooves formed on an outer surface thereof.
Hartman teaches at least one of said first and second enlarged ends includes a plurality of protrusions and grooves formed on an outer surface thereof (fig.5 for protrusions and grooves of top section above #8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the toy of Conner as modified by Hartman with at least one of said first and second enlarged ends includes a plurality of protrusions and grooves formed on an outer surface thereof as taught by Hartman in order to have additional entertainment features for optional toys to increase the toy’s attractiveness. 
For claim 4, Conner as modified by Hartman discloses said endless peripheral channel substantially bisects said pet toy (Conner, fig.3). 
For claim 5, Conner as modified by Hartman is silent about said endless peripheral channel has a semi-circular cross-sectional shape.
Hartman teaches a semi-circular cross-sectional shaped channel (at least fig.5 for channel 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the channel of Conner as modified by Hartman with a semi-circular cross-sectional shaped channel as taught by Hartman depending on user’s preferences and/or size and/or shape of an accessory being retained in order 
For claim 10, Conner as modified by Hartman discloses said endless peripheral channel has a cross-sectional shaped with an arc that is greater than a semi-circle (Hartman, at least fig.5 for channel 8). 
For claim 23, Conner discloses A pet toy (at least figs. 1-5) comprising: a first enlarged end (at least fig.3 for top substantially circular portion); a second enlarged end (fig.3 for lower substantially circular portion) ; a neck (fig.3 for middle portion) interconnecting said first and second enlarged ends, said neck defining an endless peripheral channel (at least figs. 1-4) that separates said first and second enlarged ends, a first overhanging lip (fig.3 for a top curve portion of the enlarged end) formed at a first end of said curved neck; a second overhanging lip (fig.3 for a bottom curve portion of the enlarged end) formed at a second opposite end of said curved neck; and wherein said pet toy is substantially symmetrical about an axis extending along said curved neck (fig.3).
Conner is silent about a curved neck, wherein a cross-sectional shape of said endless peripheral channel has an arc with an angle measure of greater than about 180o.
Hartman discloses a pet toy comprising a curved neck (at least fig.5 for a curve neck at 8 between two enlarged ends), wherein a cross-sectional shape of said endless peripheral channel has an arc with an angle measure of greater than about 180o. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the neck of Conner with a curved neck, wherein a o as taught by Hartman depending on user’s preferences and/or size and/or shape of an accessory being retained in order to have a substantially corresponding shape between the neck’s shape and a ball of choice to allow better retaining and rolling of the ball.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner as modified by Hartman as applied to claim 1, 3-5, 10, and 23 above, and further in view of Simon (6405682).
For claim 2, Conner as modified by Hartman is silent about the first and second enlarged ends have semi-spherical shapes.
Simon teaches a pet toy comprising first and second enlarged ends have semi-spherical shapes (fig.2 for top and bottom 10, 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the ends of Conner as modified by Hartman with semi-spherical shapes as taught by Simon depending on user’s preferences in order to allow wobbling motion for the toy to increase its attractiveness. 
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conner as modified by Hartman as applied to claim 1, 3-5, 10, and 23 above, and further in view of Mobrem (2013/0061815).
For claim 7, Conner as modified by Hartman is silent about a housing secured to an interior surface within a chamber of one of the first and second enlarged ends; and a noise making device secured in said housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THANH PHAM/Primary Examiner, Art Unit 3643